An unpub|isl+led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

EARNEST PHILLIPS, N@. 66054

Appellant,

VS_. L § D

THE STATE OF NEVADA, Fa

R@Spf>nd@nt~ Aus 1 3 2014
'~=~=Y*§Wéf‘ii:?h*'lzr
Bv DEl°UTY CLERK

ORDER DISMISSING APPEAL

This is an appeal from a decision of the district court "Denying
the Defendant [’s] [Pretrial] Petition for W_rit of Habeas Corpus." Eighth
Judicial District Court, Clark County; Kathleen E. Delaney, Judge.

We lack jurisdiction because no statute or court rule provides
for an appeal from such a decision. See Castillo v. State, 106 Nev. 349,
352, 792 P.2d 1133, 1135 (1990_). Therefore, we

ORDER this appeal DISMISSED.

pickle/lwe ,J.
Pickering j
 J. l l  .